                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,            )
                                     )
                  Plaintiff,         )                4:17CR3096
                                     )
           v.                        )
                                     )
RICHARD L. GATHERCOLE,               )                   ORDER
                                     )
                  Defendant.         )
                                     )


     After careful consideration,

      IT IS ORDERED that Defendant’s objection (filing no. 64) to Magistrate
Judge’s Order is denied.

     DATED this 25th day of January, 2019.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge
